831 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Douglas JONES, Plaintiff-Appellant,v.John H. RION, Defendant-Appellee.
No. 87-3512.
United States Court of Appeals, Sixth Circuit.
Oct. 29, 1987.

1
Before LIVELY, Chief Judge, WELLFORD, Circuit Judge, and McRAE, Senior District Judge.*

ORDER

2
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Upon consideration, we affirm the judgment of the district court for the reasons stated in its order entered May 5, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.  An attorney does not act under color of state law merely because he or she is licensed by the state.  Polk County v. Dodson, 454 U.S. 312, 318-19 (1981).



*
 The Honorable Robert M. McRae, Jr., Senior U.S. District Judge for the Western District of Tennessee, sitting by designation